Exhibit 10.21

 

September 25, 2009

 

Aaron Erkan Akyuz

 

Dear Erkan,

 

On behalf of Vital Images, Inc., I am pleased to offer you the full-time
position of Executive Vice President of Research and Development reporting
directly to me.  Your base salary will be $10,416.67 semi-monthly, which
annualizes to $250,000 USD.  Your start date will be October 1, 2009.  This
offer letter will expire on September 30, 2009.

 

This agreement supersedes and succeeds the Canadian employment agreements signed
on August 13, 2009 titled EMPLOYEE OFFER LETTER and the CONFIDENTIALITY,
ASSIGNMENT AND NON-COMPETITION AGREEMENT.  The Canadian employment agreements
will no longer be of effect between the parties as of the date of effectiveness
of this agreement.

 

In addition to your Base Salary, you will be eligible for the Management
Incentive Plan (the “Plan”). Your incentive target for calendar year 2009 will
be 35% of base pay (prorated based on your start date).  Awards under the Plan
will be based on achievement of a combination of both company and personal
performance goals. Moreover, there is an opportunity for the award to be more
than your incentive target, based on overachievement of Company goals. Payouts
under the Plan are expected to be made to qualifying employees on a lump sum
basis on or before March 31, 2010.

 

We have agreed that you will permanently relocate to the Minneapolis, MN area no
later than August 2010. To assist you in your relocation we will pay for
temporary housing in the Minneapolis area through August 2010 or until the time
you purchase a home in Minnesota (whichever comes first).  We will also pay for
the move of your household goods and two house hunting trips for you and your
spouse for four days duration each and reimburse you for any travel expenses
associated with traveling to and from our headquarters prior to your relocation.
 Additionally, the Company will pay you an amount up to $50,000 for house buying
and/or closing costs when you sell your home in Ontario.  Should you leave the
Company voluntarily within one

 

--------------------------------------------------------------------------------


 

year after your relocation to Minnesota; this amount must be repaid to the
Company.  Please see “Exhibit A” for more details surrounding the relocation
assistance.  Please note that certain of these payments may be considered
taxable benefits under applicable law.

 

For the period that your family remains in Canada, you will generally be taxable
as resident of Canada and as a non-resident in the U.S.  This could lead to an
increased worldwide tax liability associated with this arrangement.  Therefore,
the company will tax equalize any associated incremental/additional income
and/or social tax liability and provide tax preparation assistance regarding
dual tax filing requirements related to this period of your employment. There
may also be an incremental tax liability due to the assessment of Canadian
departure tax upon your relocation to the U.S.  If this is the case, the company
will evaluate the situation and identify if they will cover any portion of an
incremental tax cost to you.  Any such payments required under this paragraph
will be made under the terms identified in the attached addendum.

 

Upon joining Vital Images, you will be eligible to participate in the Company’s
fringe benefit program. Specifically, you will accrue 1.66 days per month (.833
days per pay period) which equals 20 days (4 weeks) of vacation per year. You
will also receive ten (10) paid holidays per calendar year.  Medical, Dental,
and Disability Insurance will be effective the first of the month following the
start date.  The Company understands that your family will remain in Canada over
the next several months.  As you are aware, the Company does not currently
provide any group or individual benefit plans in Canada.  We understand such
benefit plans are important for your family and we are prepared to provide you
an additional amount of compensation equivalent to 5% of your Base Salary per
annum in order for you to purchase an individual or family plan that best suits
your family’s needs while they remain in Canada.  You are responsible for all
taxes resulting from this extra 5%.  This payment will continue until your
family relocates to the Minnesota and they are eligible for benefits under our
standard USA benefits package or through August, 2010 whichever comes first. 
This payment will be included in your semi-monthly salary payments outlined in
paragraph 1 of this Agreement and will be subject to all applicable tax
withholdings and statutory and other deductions.

 

You may participate in the Vital Images Employee Stock Purchase Plan the first
day of any quarter, and the Vital Images 401(k) plan the first day of the month,
following a three-month waiting period.  Please be advised that Company fringe
benefit programs are subject to change as a matter of Company policy.

 

--------------------------------------------------------------------------------


 

In compliance with the Immigration Reform and Control Act, all new employees are
required to provide proof of work eligibility and identification. In order to
satisfy these requirements, certain documents must be presented within 72 hours
of your start date.  Please review the list, which is attached to the Form I-9,
of appropriate documentation and bring these with you on your first day of
employment.

 

You should be aware that your employment with Vital Images is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, Vital Images is free
to conclude our employment relationship with you at any time, with or without
cause, and with or without notice, subject to any severance obligations under
any written employment agreement with the Company.

 

This offer of employment is contingent upon successful completion of a
background investigation by the Human Resources Department at Vital Images. 
Confirmation of completion of the investigation will be provided to you as soon
as the investigation is complete.

 

To accept this offer of employment, please sign below and return one copy of
this letter as soon as possible in the enclosed envelope, along with your signed
non-disclosure agreement.

 

Erkan, we are excited about having you on the Vital Images’ team.  We are
confident that you will contribute to our Company’s growth and that we can
provide a challenging and rewarding work environment to further your
professional career.

 

Sincerely,

 

 

 

 

 

 

 

/s/ Michael H. Carrel

 

 

 

 

 

 

 

Michael Carrel

 

 

 

President/Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Accepted by

/s/ Aaron Akyuz

 

Date

9/25/09

 

--------------------------------------------------------------------------------

 